Citation Nr: 1600744	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of a perforation of the right ear drum.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to June 1967.  His awards and decorations include a Combat Infantryman Badge and a Purple Heart.

This case comes to the Board of Veterans' Appeals (Board) on appeal from October 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for PTSD, and a compensable evaluation for the Veteran's perforated right ear drum, respectively.

The Board is mindful that a claim should be broadly construed and, thus, the Veteran's service connection claim has been recharacterized to encompass diagnoses beyond PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, a VA examiner found that the Veteran had apparent ongoing depression associated with his mother's death in a fire and did not have a diagnosed psychiatric disability.  The Axis I diagnoses were alcoholic dependence in sustained full remission and a cognitive disorder, not otherwise specified.

A December 2012 VA outpatient Agent Orange record includes an assessment of PTSD.

VA primary care records in 2013 show a past medical history of depression.  A January 2, 2013 note includes an assessment of depression that was controlled and that memories were brought up when the Veteran came to VA for treatment.  He requested referral to a psychologist.  According to a July 2, 2013 record, the Veteran followed up with a psychologist and denied feeling depression that day.  VA has a duty to associate the records of the Veteran's psychological treatment with his claims file.  38 C.F.R. § 3.159(c) (2015).  

It is unclear if the Veteran has had a diagnosed psychiatric disability since he filed his service connection claim in 2012.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved). 

An addendum opinion is needed.

In his February 2012 claim, the Veteran reported earaches and headaches due to his right ear disability.  In his April 2013 notice of disagreement, he maintained that a recent VA examination did not address his dizziness and occasional staggering.

In October 2012, a VA examiner noted that the Veteran had headaches and occasional earache (otalgia) and opined that a headache condition was not related to hearing loss, tinnitus, or a perforated ear drum.  

In December 2012, a VA examiner diagnosed status/post perforated right ear, well healed with residual intermittent otalgia of the right ear.  A vestibular condition was not noted.

VA and non-VA medical records, dated in 2013, include the Veteran's complaints of right ear pain and vertigo.  It is unclear if the vertigo is associated with his right ear disability.  He was referred for an ear, nose, and throat (ENT) evaluation and other tests.  A September 2013 VA primary care note summarizes the tests results, including a July 2013 ENT examination that found likely posterior canal benign paroxysmal positional vertigo (BPPV).  An October 2013 neurology evaluation included an impression of dizziness, most suggestive of poor vestibular reflexes and no evidence of benign positional vertigo.  A December 2013 cardiology evaluation notes the ENT evaluation.  

An opinion is needed as to whether vertigo is related to the Veteran's service-connected perforated right ear drum disability.

Recent medical records regarding the Veteran's treatment at the John Cochran VA medical center (VAMC) in St. Louis, and the St. Charles Community Based Outpatient Clinic (CBOC), dated since September 2014, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment by a psychologist at the St. Charles CBOC in 2013, and treatment for the disabilities at issue since September 2014, at the VAMC in St. Louis, and the St. Charles CBOC.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, return the Veteran's claims file to the VA examiner who performed the October 2012 Initial PTSD examination for an addendum opinion.  The examiner should review the claims file and his examination report and address the following (a clinical examination should be scheduled if deemed necessary by the examiner):

a. The examiner should identify all current psychiatric diagnoses, including depression, PTSD, or another psychiatric disability (any such disability shown on examination and in clinical records dated since 2012). 

b.  For each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2012) psychiatric disabilities, in whole or part, had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service. 

c. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis. 

d.  In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of PTSD and depression in the December 2012 and January and July 2013 VA outpatient records, respectively.

e.  The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

f.  The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

g.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

3. Refer the Veteran's claims file to an ENT physician for an addendum opinion.  The examiner should review the file and address the following (a clinical evaluation should be scheduled if deemed necessary by the examiner):

a. Does the Veteran have a vestibular disorder, including vertigo, due in whole or part, to his service-connected perforated right ear drum?

b. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

c. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




